Citation Nr: 0423300	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-01 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and grandson




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from September 1942 to February 1946.  
He died on July [redacted], 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 2001, the appellant and her grandson testified at an 
RO hearing.  A copy of the hearing transcript is associated 
with the record.

In January 2004, the Board remanded the case to the RO for 
additional development and readjudication in light of the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV), which invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  The case now is before the Board for further 
appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  

The appellant claims that the veteran's service-connected 
anxiety disorder worsened his heart condition ultimately 
leading to his death.  Alternatively, she contends that the 
medicine that the veteran took for his service-connected back 
disorder led to renal failure and ultimately to his death.  
The appellant testified that the veteran had been treated by 
Dr. W. L. N. of the Hiawassee Family Practice Associates 
until the doctor retired in 1999.  The last treatment records 
for Dr. W. L. N. in the claims file are dated in January 
1986.  Statements from Dr. W. L. N. indicate that the veteran 
also was treated for heart problems and angioplasties were 
performed at the Emory University Hospital in 1988 and in 
January 1996.  Although hospital records have been obtained 
from the Emory University Hospital for the veteran's 
hospitalization in August 1996, earlier records have not been 
obtained.  Therefore, the case will be remanded to have the 
RO attempt to obtain the earlier Emory University Hospital 
records and any available records of Dr. W. L. N. from the 
Hiawassee Family Practice Associates.  

Additionally, the January 2004 Board remand instructed the RO 
to obtain two separate medical reviews and opinions, one by a 
cardiologist and the other by a nephrologist as to whether 
the veteran's anxiety disorder was a contributing factor to 
his heart disorders (worsened them) and/or whether the 
Voltaren, which the veteran took for his low back disorder, 
damaged his kidneys and led to his acute renal failure.  The 
Board notes that the March 2004 VA genitourinary examiner 
indicated that there was no mention of the veteran's renal 
insufficiency until he was diagnosed with multiple myeloma in 
1998.  However, August 1996 Emory University Hospital records 
show a diagnosis of chronic renal insufficiency two years 
earlier.  Thus, the Board deems the genitourinary examiner's 
opinion inadequate for evaluation purposes.  If additional 
treatment records are received on remand, two new medical 
reviews and opinions should be sought; otherwise, only a new 
genitourinary medical opinion should be sought. 

Further, the Board observes that a February 2002 supplemental 
statement of the case (SSOC) provided the appellant with the 
regulations implementing the VCAA.  In VCAA notice and duty 
to assist letters dated in March 2001 and April 2004, the RO 
advised the appellant of what information VA had obtained, 
provided her with what information VA would attempt to obtain 
as required by the VCAA and advised her of the specific 
information she needed to submit to establish entitlement to 
service connection for the cause of the veteran's death but 
did not request or tell her to provide any evidence in her 
possession that pertains to her claim.  See VAOPGCPREC 7-
2004.  Therefore, since this case is being remanded for 
further development, the RO must take this opportunity to 
ensure that the notice requirements of the VCAA have been 
fully satisfied.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
post-service private medical records 
concerning the veteran, which may be 
available.  The RO should then attempt to 
obtain all post-service medical records 
concerning the veteran, to include the 
treatment records of Dr. W. Lanier 
Nicholson from the Hiawassee Family 
Practice Associates, in Hiawassee, GA 
30546 from January 1986 until his 
retirement in 1999 and from the Emory 
University Hospital for the veteran's 
hospitalizations in 1988 and January 
1996.  If records are unavailable, please 
have the health care provider so 
indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, if 
additional treatment records are received 
the RO should make arrangements with the 
appropriate VA medical facility for two 
separate reviews of the claims file, one 
by a cardiologist and the other by a 
nephrologist, who have not already 
reviewed the veteran's records.  If no 
additional records are obtained on 
remand, then the RO should make 
arrangements for a review of the claims 
file by a nephrologist, who has not 
already reviewed the veteran's records.  
The claims file, and any records obtained 
on remand, must be reviewed by the 
examiner(s) before rendering an opinion.  
The certificate of death listed the 
immediate cause of the veteran's death as 
cardiac arrest due to, or as a 
consequence of, acute renal failure, 
congestive heart failure, and 
hypertension.  Based on a review of all 
the evidence of record, the cardiologist 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's service-connected anxiety 
disorder was a contributing factor to his 
heart disorders (worsened them), which 
led to the veteran's death.  The 
nephrologist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the Voltaren, which the veteran took for 
his service-connected low back disorder, 
damaged his kidneys and led to the acute 
renal failure listed as one of the 
contributing causes of the veteran's 
death.  In rendering an opinion, the 
examiner(s) should comment on the 
findings in the post-service treatment 
records.  The examiner(s) should clearly 
outline the rationale for any opinion 
expressed, discussing the facts and the 
medical principles involved and any other 
medical opinions in the record.  If it is 
not feasible to answer the question(s) 
posed, the examiner(s) should so state.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




